Citation Nr: 0908315	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent before March 
26, 2007, and a rating higher than 30 percent from March 26, 
2007, for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1966 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied a rating higher than 10 percent for 
post-traumatic stress disorder.

In a rating decision in September 2007, the RO increased the 
rating for post-traumatic stress disorder to 30 percent 
rating, effective March 26, 2007.  The Veteran continued his 
appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the file.  At the hearing, 
additional evidence in the form of two statements from a 
fellow soldier, dated in 2001 and in 2002, and updated VA 
records, dated from March 2008 to January 2009, were 
received, which were not accompanied by a waiver of the right 
to have the evidence initially considered by the RO.  
Nevertheless, the soldier's statements are duplicative of 
evidence already considered by VA, and the medical evidence 
is essentially cumulative of other medical records showing 
ongoing treatment.  For these reasons, referral to the RO 
under 38 C.F.R. § 20.1304 is not required.  




FINDING OF FACT

For the period before and from March 26, 2007, post-traumatic 
stress disorder is shown to be productive of a disability 
picture that equates to occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to various symptoms; 
his disability picture is without evidence of occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation, and 
difficulty in establishing and maintaining effective work 
relationships.


CONCLUSION OF LAW

The criteria for a 30 percent rating before March 26, 2007, 
for post-traumatic stress disorder have been met; the 
criteria for a rating higher than 30 percent, from March 26, 
2007, for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided the Veteran with pre- and post- adjudication 
VCAA notice by letters, dated in April 2004 (resent in May 
2004), in April 2007, and in June 2008.  The notice included 
the type of evidence needed to substantiate the claim for a 
higher rating for post-traumatic stress disorder, namely, 
evidence that the disability had become worse and evidence 
the effect of that worsening has on the claimant's employment 
and daily life.  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The notice included the general provisions 
for the effective date of the claim and the degree of 
disability assignable and the criteria of the Diagnostic Code 
under which the claimant is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records and 
records from Dr. F.G., who was identified by the Veteran.  
The Veteran has not identified any additional records for the 
RO to obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in August 2004, in 
June 2005, and in May 2007 to evaluate the nature and 
severity of the post-traumatic stress disorder.  There is no 
evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The post-traumatic stress disorder is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 
38 C.F.R. § 4.130 is not restricted to the symptoms provided 
in Diagnostic Code 9411.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 30 percent, are, occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The criteria for the next higher rating, 50 percent, are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A Rating Higher than 10 Percent 

On VA examinations in August 2004 and in June 2005, the 
Global Assessment of Functioning (GAF) scores were 58-60 and 
50, respectively.  The Veteran has also received continuous 
outpatient therapy at the VA, and underwent a psychiatric 
evaluation by Dr. F.G. in about March 2007.  

Where given on VA outpatient records, GAF scores were 65 in 
October 2003, 55 in November 2003, 55 in January 2004, 55 in 
June 2004, 52 in August 2004, 55 in October 2004, 55 in 
January 2005, 55 in February 2005, 50 in July 2005, 55 in 
September 2005, 50 in October 2005, 58 in January 2006, and 
60 in February 2006.    

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.  GAF scores ranging from 51 to 60, for 
example, reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

For the period in question, the Veteran's GAF scores denote 
from moderate to serious impairment, although the scores 
predominantly fall in the middle range between 50 and 60, 
denoting moderate impairment.  It is the responsibility of 
fact finder to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  

Taking the medical evidence as a whole, it appears that the 
Veteran's mental condition has remained relatively static for 
this period, as will be discussed in relation to symptom 
manifestations.  Thus, a single evaluation, rather than 
"staged ratings", is found to be appropriate for the period 
before March 26, 2007.  In any event, the Board notes that a 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.  



In evaluating all the evidence, the Board finds that the VA 
and private medical evidence of record reflects that the 
Veteran's symptoms of post-traumatic stress disorder are such 
that his everyday life and his ability to function are 
affected to a degree that more nearly approximates the 
schedular criteria for a 30 percent rating.  That is, the 
evidence shows that his psychiatric symptomatology is of such 
extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

For example, the clinical evidence from the VA examination 
reports of August 2004 and June 2005, as well as from the VA 
and private records dated before March 26, 2007, demonstrates 
in general the following about the Veteran in relation to his 
mental condition.  His main complaints were in regard to 
irritability or mood disturbances, sleep difficulties, memory 
problems, guilt feelings, and nightmares.  On evaluation, his 
thinking process was slow, due to head injury residual, but 
it was linear, clear, and goal-directed.  His insight was 
limited.  His cognitive functioning was noted to be good on 
VA outpatient records, although a VA examiner in June 2005 
diagnosed the Veteran with a cognitive disorder due to 
meningioma surgery.  Speech was logical and coherent, with a 
somewhat slowed and mildly tangential quality, secondary to a 
brain tumor removal.  There were no delusions, 
hallucinations, or suicidal/homicidal thoughts.  Eye contact 
and interaction were good and appropriate.  He maintained 
adequate hygiene and dressed casually.  He was fully oriented 
in all spheres.  Memory was grossly intact.  There was no 
evidence of panic attacks.  His mood was variously described 
as irritable with dysphoric affect, self-defeating, 
depressed, and frustrated.  There was no evidence of an 
impaired impulse control, but one record noted that he had an 
anger problem.  With the help of his wife, he was capable of 
managing his own benefit payments in his own best interest.  
He took medication prescribed by a VA psychiatrist and found 
it helpful.  He had not worked since 1997 due to brain 
surgery and seizures.  He has been married, for over 33 years 
(with some complaint of marital discord), and had no desire 
to associate with others, although he admitted on VA 
examination in 2004 to having some friends.  He spent time 
around his children and grandchildren.  He spent his most of 
his days indoors, watching television.  

These clinical findings are consistent with the Veteran's 
statements to the effect that his post-traumatic stress 
disorder was more than mild in severity.  The Board 
recognizes, however, that there is a distinction to be drawn 
between symptoms of his post-traumatic stress disorder, which 
are compensable, and his nonservice-connected medical 
condition from a brain tumor removal, which appears to affect 
his speech and mood and which are not compensable.  The VA 
examiner in June 2005 indicated that the Veteran's post-
traumatic stress disorder symptoms were mild and that the 
primary source of his disability was the sequelae of his 
meningioma surgery in 1997.  The assigned GAF score at that 
time was 50, reflecting serious impairment.  On many 
occasions during this period, however, the Veteran's treating 
mental health provider assigned GAF scores that reflected 
moderate impairment for post-traumatic stress disorder alone, 
without an acknowledgement of the level of impairment 
attributable to the nonservice-connected residuals of brain 
surgery.  

In construing the evidence in a light most favorable to the 
Veteran, the Board finds that the severity of the Veteran's 
disability picture is such that a 30 percent rating is 
warranted under Diagnostic Code 9411.  

The objective evidence, however, does not show that the 
Veteran's disability meets the criteria for an even higher 
rating under Diagnostic Code 9411, for the period before 
March 26, 2007.  The record does not reflect symptoms of 
post-traumatic stress disorder that more nearly approximate 
or equate to the criteria for a 50 percent rating.  For 
example, there is little or no objective evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory, impaired judgment; impaired abstract 
thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work relationships.  
As noted previously, the residuals of meningioma surgery have 
produced the deficiencies in the Veteran's mood and cognition 
(judgment and thinking), and such impairments may not be 
considered in evaluating the service-connected disorder.  

Although the evidence demonstrates that the Veteran has 
definite social and occupational impairment attributable to 
his service-connected mental disorder, his overall 
symptomatology is not consistent with the criteria for a 50 
percent disability rating under Diagnostic Code 9411.  

On Rating Higher than 30 Percent 

In evaluating all the evidence for this period, the Board 
finds that the VA examination report of May 2007 and the VA 
and private records reflect that the Veteran's symptoms of 
post-traumatic stress disorder are not so severe as to affect 
his everyday life and his ability to function to a degree 
that more nearly approximates the schedular criteria for a 50 
percent rating. 

The medical evidence does not show that the Veteran's post-
traumatic stress disorder is manifested by such symptoms as 
circumstantial (or circumlocutory or stereotyped) speech, 
panic attacks, difficulty in understanding complex commands, 
impaired judgment and abstract thinking, disturbances of 
motivation, or difficulty in establishing and maintaining 
effective work relationships, so as to warrant a higher 
rating.  Rather, the evidence shows that the Veteran's 
disorder has remained relatively static both prior to and 
after March 26, 2007.  A review of the medical records 
beginning in March 2007 reveals the following in relation to 
mental disorder symptoms.  He was oriented to person, place, 
date, and situation.  He was cooperative and calm.  His 
grooming and hygiene were variously described as fair and 
good.  He had good eye contact.  His speech was irregular due 
to slow rate and normal tone but without difficulty with 
articulation.  His mood was "down".  His affect was 
congruent and appropriate.  His thought process was coherent, 
logical, and goal-directed, but on one occasion it was 
described as slightly circumstantial, with some difficulty in 
finding words.  He denied suicidal/homicidal ideation and 
hallucinations.  His immediate memory was intact, but short-
term memory was impaired.  Insight and judgment were 
described as fair, on outpatient records, and good, on VA 
examination in May 2007 and on evaluation by Dr. F.G. in 
about March 2007.  

The disability picture reflected in the clinical records 
beginning March 26, 2007, is essentially consistent with that 
presented prior to that period, with the following added 
comments.  The VA examiner in May 2007 remarked that the 
Veteran had continuous mild post-traumatic stress disorder 
symptoms, that he continued to not socialize and have no 
interest in activities, and that he barely spent time with 
his family.  The degree and quality of his social 
relationships were evaluated as poor, and his overall 
psychosocial functioning was poor.  He was unable to work due 
to the aforementioned meningioma, and significant memory 
problems were also ascribed to the brain surgery and 
seizures.  The VA examiner found that the Veteran continued 
to have mild post-traumatic stress disorder symptoms mainly 
consisting of avoidance, isolativeness, occasional 
nightmares, and increased arousal, which itself included poor 
sleep, irritability, and startle reflex.  The examiner also 
remarked on the Veteran's poor compliance with mental health 
treatment and the prominent cognitive issues related to the 
meningioma.  

Such symptoms are more characteristic of a disability picture 
that is contemplated by a 30 percent rating than that 
contemplated by a 50 percent rating under Diagnostic Code 
9411.  For the period beginning March 26, 2007, the Veteran's 
GAF scores, which primarily are 55 and higher, are consistent 
with the disability picture of the Veteran as described 
above.  The chief symptoms of post-traumatic stress disorder, 
as distinguished from residuals of brain surgery and 
seizures, are avoidance, isolativeness, occasional 
nightmares, increased arousal, sleep difficulty, 
irritability, and startle reflex.  Despite the clinical 
observation of this symptomatology, a majority of the 
criteria contemplated for a 50 percent rating under 
Diagnostic Code 9411 have not been demonstrated.  For these 
reasons, the preponderance of the evidence is against a 
rating higher than 30 percent for post-traumatic stress 
disorder from March 26, 2007, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  



Conclusion

The Board concludes that, for the period before and from 
March 26, 2007, the clinical findings demonstrate that the 
Veteran meets the criteria for a 30 percent schedular rating 
and no higher.  

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  







ORDER

A 30 percent rating before March 26, 2007, for post-traumatic 
stress disorder is granted, subject to the law and 
regulations that govern the award of monetary benefits. 

A rating higher than 30 percent from March 26, 2007, for 
post-traumatic stress disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


